PER CURIAM.
Petitioner. Orlando Rosales filed a petition for writ of certiorari challenging the trial court’s order denying his petition for writ of mandamus. The denial of mandamus relief served to uphold the Department of Corrections’ application of the eighty-five percent rule pursuant to section 944.275(4)(b)3., Florida Statutes, to petitioner’s sentence for lewd and lascivious assault upon a child, which offense was alleged to have occurred between January 1995 and December 17,1996.
Respondent Michael W. Moore notified this court that after the court’s decision in Duer v. Moore, 744 So.2d 992 (Fla. 1st *972DCA 2000), the Department applied the gaintime statute in effect in January 1995, and released the petitioner from Department custody on June 21, 2000. Since petitioner received the relief requested in his petition for writ of certiorari and has been released, respondent suggests the petition should be dismissed as moot pursuant to Moore v. Moore, 764 So.2d 676 (Fla. 1st DCA 2000). We agree.
Accordingly, this petition for writ of cer-tiorari is dismissed as moot.
JOANOS, LAWRENCE and VAN NORTWICK, JJ., CONCUR.